DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
3. Claims 1-3, 6-10, 13 and 14 are pending and examined.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 12/17/20 and 5/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5a. Claims 1-3, 6-10, 13 and 14 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "NCT01270945" as evidenced by IND application with FDA for the treatment of CML (November 22, 2010) in view of Simard 2009 and Simard 2012. 
Clinical trial (NCT01270945) reference discloses that restenosis of peripheral artery lesions remains a challenging problem to overcome after percutaneous revascularization of atherosclerotic disease in the femoropopliteal arterial system (p.2). The reference teaches that vascular response to injury appears to play an important role in the development of restenosis (p.2). IL-1α is a potent inflammatory cytokine that plays a central role in vascular inflammation and vascular smooth muscle proliferation--both in acute and chronic injury (p.2). CV-18C3 antagonizes the biologic activity of IL-1α and is theorized to prevent the early IL-1α mediated inflammation that leads to vascular smooth muscle hypertrophy and restenosis, as well as the late IL-1α mediated atherosclerotic plaque formation (p.2). In the clinical trial studies, the efficacy determination will be derived from observed rates of target vessel occlusion, time to occlusion, incidence of target vessel revascularization procedures and incidence of 
Simard (2009) discloses treating pathologies associated with aberrant IL-1α such as inflammation and vascular disorders by administering monoclonal antibodies such as MABp1 [0003 and 0036]. The reference discloses that the monoclonal antibody to IL-1α is IgG1 (see claims, paragraph 0015]. 
Simard (2012) discloses administrating a dose range of 0.2-20 mg/kg [0031]. It also discloses that the dose may be given repeatedly, e.g., hourly, daily, semi-weekly, weekly, bi-weekly, tri-weekly, or monthly [0031]. Simard (2012) reference teaches the administration of at least 4 doses MABp1 antibody [0037].
Therefore, it would have been obvious to administer an anti-IL-1α antibody such as MABp1 to reduce the chance of a major adverse clinical event occurring in a human 
Response to Arguments
Applicant is arguing that none of the cited references, either alone or in combination, anticipate the present claims or render the claims obvious, at least because they contain no teaching to a skilled person to administer at least three 0.2 to 20 mg/kg doses of an anti-IL-la antibody which could reduce the chance of a MACE or restenosis by at least 50% occurring in a human subject having received or expected to receive surgical treatment for a stenosed blood vessel as that recited in the present claims. At the time of the invention, the field of the art is highly unpredictable, and one of ordinary skill in the art would not have had a reasonable expectation of success to arrive at the claimed invention. In addition, it is asserted that the unexpected and overwhelmingly strong therapeutic effect achieved by the claimed invention is superior over the prior art.
Applicant argues that the Patent Trial and Appeal Board (Board) acknowledged that “both Chamberlain and Patti suggest IL-1α may not play a role in restenosis” (bridging paragraph on pages 8 and 9 of the Board’s Decision on Appeal). It is asserted that the Board agreed with the Examiner that NCT01270945, in view of other references would lead one skilled in the art to the belief that IL1α does play a role in restenosis and that treatment with an anti-IL1α antibody would have a reasonable chance of successfully preventing restenosis (Id). The Board recited the following teaching from Mandinov for support: “copper suppression blocks the stress-induced release of FGF-IL-1α in vitro, substantially inhibits neointimal development after balloon injury in the rat carotid artery and shows an anti angiogenic activity in cancer patients” (Id.). However, Applicant has argued that the prior art does not teach the presently claimed invention (see page 6 of the remarks). Applicant also argues that, "A description of a process, even if not carried out, is an anticipation of that process. But a mere description of a process that, if it had been carried out, might yield a particular undisclosed result is not an inherent anticipation of that result." In re Montgomerv (Fed. Cir. 2012), dissent opinion by Circuit Judge Lourie. A hope for efficacy is not enough for unpatentability. Coalition for Affordable Drugs V LLC (CFAD) against Biogen MA Inc. IPR2015-01136, Paper 23 (Sept. 2, 2015).
Applicant’s arguments have been fully considered but are not found to be persuasive. As indicated above MPEP § 2111.04 (II) states that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”
In re Montgomery, 677 F.3d 1375 (Fed. Cir. 2012) where it was noted that as a general rule, “if an applicant has initiated human clinical trials for a therapeutic product or process, Office personnel should presume that the applicant has established that the subject matter of that trial is reasonably predictive of having the asserted therapeutic utility” (p.14 of In re Montgomery and MPEP §2107.03). Therefore, CV-18C3 antagonizes the biologic activity of IL-1α and is theorized to prevent the early IL-1α mediated inflammation that leads to vascular smooth muscle hypertrophy and restenosis, as well as the late IL-1α mediated atherosclerotic plaque formation. Therefore, the rejection of record is maintained.
The copper suppression of the stress-induced release of FGF-1 and IL-la in vitro described in Mandinov is very different from the specific inhibition of IL-la activity by anti-IL- la antibodies. Thus, the inhibitory effect of copper suppression after balloon injury in the rat carotid artery cannot reasonably predict the therapeutic effect of anti-IL-la antibodies in vivo. 
In the recent case of Novartis Pharm. v. West-Ward Pharm. (Slip Op. 2018-1434; Fed. Cir. 2019), the Federal Circuit affirmed the district court's decision that the claims were non- obvious, both for lack of motivation to combine and for lack of reasonable expectation of success required to establish non-obviousness. Applicant contends that

Applicant’s arguments have been fully considered but are not found to be persuasive for reasons set forth above. Specifically, NCT01270945 reference teaches that vascular response to injury appears to play an important role in the development of restenosis (p.2). IL-1α is a potent inflammatory cytokine that plays a central role in vascular inflammation and vascular smooth muscle proliferation--both in acute and chronic injury (p.2). CV-18C3 antagonizes the biologic activity of IL-1α and is theorized to prevent the early IL-1α mediated inflammation that leads to vascular smooth muscle hypertrophy and restenosis, as well as the late IL-1α mediated atherosclerotic plaque formation (p.2). With regards to unexpected results, At the 15 week follow-up, 9% (2 of 22) of the MABp1 treated patients had experienced a MACE compared to 24% (5 of 21) in the control group (p=0.24). At this time point, patients in the control group were 3 times more likely to experience MACE compared to MABp1 group (odds ratio 3.1, 95% 
Regarding Mandinov (2006, IDS of 1/19/2018) teaches that IL-1 is a strong contributor to the development of restenosis through induction and nuclear translocation of NF-KB and increased expression of platelet-derived growth factor and fibroblast growth factor (FGF), and, most notably, IL-1α can recruit and activate macrophages, which are the richest cellular source of growth factors in the body (p.H2692, col. 1, paragraph 1). The reference teaches that indeed, there is a direct correlation between inflammatory cell infiltration and neointimal formation at the site of vascular intervention (p.H2692, col. 1, paragraph 1). In fact, Applicant’s own clinical trial (NCT01270945, 01/2) was based on the observation that vascular response to injury appears to play an important role in the development of restenosis. IL-1α is a potent inflammatory cytokine that plays a central role in vascular inflammation and vascular smooth muscle proliferation--both in acute and chronic injury. CV-18C3 (anti-IL-1 α monoclonal antibody) antagonizes the biologic activity of IL-1α and is theorized to prevent the early IL-1α mediated inflammation that leads to vascular smooth muscle hypertrophy and restenosis, as well as the late IL-1α mediated atherosclerotic plaque formation. Therefore, contrary to Applicant’s assertion most reasonable inference that a person of 
With regard to Applicant’s arguments with regard to lack of data in the clinical trial publication it is noted that absolute predictability is not a necessary prerequisite to a case of obviousness (MPEP2145, example 1). Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. In fact, Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304 (MPEP2145, example 1.
Regarding Morton et al. (2011) reference, a later Morton et al. (2015, IDS of 5/28/21) reference appears to contradict Applicant’s position. Morton et al. (2015) states that “an abstract of the incorrect data was published (Morton et al., 2011, Heart, Vol. 97, Suppl 1: A13) but the error has been notified by Heart” (p.384, right column, 1st para). Morton et al. (2015) teaches that IL-1 drives C-reactive protein elevation at the time of NSTE-ACS. Following 14 days IL-Ira treatment inflammatory markers were reduced. These results show the importance of IL-1 as a target in ACS, but also indicate the need for additional studies with anti-IL-1 therapy in ACS to assess duration and safety (p.377, conclusion). Therefore, one of skilled in the art would have been motivated to combine the teachings of  "NCT01270945" as evidenced by IND application with FDA for the treatment of CML (November 22, 2010) in view of Simard 2009 and Simard 2012 to reduce major adverse clinical event/restenosis in a human subject by administering at least 4 doses of IL-1α antibody (MABp1) at least 50% 15 weeks after the initial 
Conclusion
6.  No claims are allowed. 
7. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645